          Case 1:20-cv-03630-GHW Document 13 Filed 06/26/20 Page 1 of 2



                                                                           GREG COLEMAN LAW PC
                                                                                 FIRST TENNESSEE PLAZA
                                                                          800 S. GAY STREET, SUITE 1100
                                                                                   KNOXVILLE, TN 37929
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
                                          June 26, 2020                DATE FILED: 6/26/2020
VIA ECF
                                                         MEMORANDUM ENDORSED
The Honorable Gregory H. Woods
United States District Court Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

          Re:   Consolidation of Przybylski v. Deva Concepts, LLC, Case No 1:20-
                cv-3630-GHW with Related Actions in In Re: Deva Concepts
                Products Liability Litigation, Case No. 1:20-cv-01234-GHW.
Dear Judge Woods:

       The parties in the above-referenced matter (the “Przybylski Action”) submit this letter
requesting that the Przybylski Action be related and consolidated with In Re: Deva Concepts
Products Liability Litigation, Case No. 1:20-cv-01234-GHW (the “Consolidated Action”). A
Related Case Statement was filed in the Przybylski Action on June 5, 2020.

     1.      The Reason for the Request that the Court Relate and Consolidate
             the Przybylski Action

       The Parties have agreed that in the interests of efficiency, consistency, and
conservation of resources, the Przybylski Action should be consolidated. Plaintiffs in the
Consolidated Action allege that plaintiffs and members of the putative class they seek to represent
purchased Defendant’s shampoo products based upon false representations and that these
products cause scalp irritation, excessive shedding, hair loss, thinning, breakage, and/or
balding during normal use, and Deva Concepts denies such allegations. All of the individual
cases now consolidated before your Honor make similar allegations, name the same defendant,
and assert overlapping claims and putative classes. Deva Concepts denies the allegations in the
Complaints and that any of the cases would be appropriate for class treatment. The Parties to
the Przybylski Action have agreed that consolidation is appropriate under these circumstances.

     2.      The Basis for the Court’s Legal Authority to Consolidate the Przybylski Action

       Rule 42(a) of governs “Consolidation” and provides that “if actions before the court
involve a common question of law or fact, the court may: (1) join for hearing or trial any or all
matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to
avoid unnecessary cost or delay.” The trial court has “broad discretion” to consolidate cases,
                Case 1:20-cv-03630-GHW Document 13 Filed 06/26/20 Page 2 of 2



        which is especially “commonplace” in “tort actions sharing common questions of law and
        fact.” Johnson v. Celotex Corp., 899 F.2d 1281, 1284 (2d Cir. 1990) (“considerations of
        judicial economy favor consolidation”). Here, consolidation is appropriate under Rule 42(a)
        because the Consolidated Action involve nearly identical factual and legal issues. See In re
        Orion Sec. Litig., 2008 U.S. Dist. LEXIS 55368, at *6 (S.D.N.Y. July 7, 2008); see also Order
        to Show Cause, Feb. 26, 2020, ECF No. 11, Dixon v. Deva Concepts, LLC (No. 1:20-cv-
        01234-GHW) (recognizing the substantial similarities with other cases filed outside of
        S.D.N.Y.); Order, Feb. 27, 2020, ECF No. 8, Ciccia v. Deva Concepts, LLC (No. 1:20-cv-
        02047-GHW) (same); Order, Feb. 27, 2020, ECF No. 6, Schwartz v. Deva Concepts, LLC (No.
        1:20-cv-01234-GHW) (same). Consolidation will promote efficiency and consistent rulings
        and will conserve resources for the Parties as well as the Court.

                 Accordingly, the Parties request that the Court consolidate the Przybylski Action with
        Case No. 1:20-cv-01234-GHW. Plaintiffs have met and conferred with counsel for Defendant
        and Defendant supports this request and consents to this consolidation. We thank the Court for
        its attention to this matter.

                                                            Sincerely,




                                                            Rachel Soffin
                                                            Greg Coleman Law



Application granted. The Clerk of Court is directed to consolidate this action with 1:20-cv-1234-GHW.

SO ORDERED.
Dated: June 26, 2020

                                                                   _____________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge




                                                      2
